
	

116 HR 3619 : Appraisal Fee Transparency Act of 2019
U.S. House of Representatives
2019-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 3619
		IN THE SENATE OF THE UNITED STATES
		September 23, 2019 Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 to provide the
			 Appraisal Subcommittee with the authority to modify annual registry fees
			 for appraisal management companies, to maintain a registry of trainees and
			 charge a lower trainee registry fee, and to allow grants to States to
			 assist appraiser and potential appraiser compliance with the Real Property
			 Appraiser Qualification Criteria, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Appraisal Fee Transparency Act of 2019. 2.Annual registry fees for appraisal management companiesSubparagraph (B) of section 1109(a)(4) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3338(a)(4)(B)) is amended—
 (1)in clause (ii), by striking the period at the end and inserting a semicolon; and (2)by inserting after and below clause (ii) the following:
				
					except that if the Appraisal Subcommittee determines that the fees established under clause (i) or
			 (ii) result in adverse consequences or are otherwise not appropriately
			 tailored to meet the goals of this paragraph, the Appraisal Subcommittee
			 may establish a new formula for fees, which new formula may not take
			 effect until the Appraisal Subcommittee submits a report to the Congress
			 justifying its decision to establish such a new formula, setting forth the
			 new formula, and explaining how the new formula will affect such fees..
			3.Trainee appraisers
 (a)Maintenance on national registryParagraph (3) of section 1103(a) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3332(a)(3)) is amended by striking and licensed and inserting , licensed, and trainee.
 (b)Annual registry feesSubparagraph (A) of section 1109(a)(4) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3338(a)(4)(A)) is amended—
 (1)by inserting including trainee appraisers, after transactions,; (2)by inserting except that the Appraisal Subcommittee may, in its discretion, charge a fee for trainee appraisers not exceeding $20 after $40,; and
 (3)by inserting before the semicolon the following: ; except that nothing in this subparagraph may be construed to require a State to establish or operate an program for trainee appraisers.
 (c)DefinitionSection 1121 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3350) is amended by adding at the end the following new paragraph:
				
 (12)Trainee appraiserThe term trainee appraiser means an individual who meets the minimum criteria established by the Appraiser Qualification Board for a trainee appraiser license and is credentialed by a State appraiser certifying and licensing agency..
 4.Grants to nonprofits and institutions of higher education for compliance effortsParagraph (5) of section 1109(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3338(b)(5)) is amended by inserting nonprofit organizations, and institutions of higher education after licensing agencies,.
 5.Requirement to disclose appraisal feesSection 4(c) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2603(c)) is amended by striking may and inserting shall.
 6.Inclusion of designee of Secretary of Veterans Affairs on Appraisal SubcommitteeThe first sentence of section 1011 of the Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3310) is amended by inserting the Department of Veterans Affairs, after Protection,.
 7.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
		
	Passed the House of Representatives September 19, 2019.Cheryl L. Johnson,Clerk
